        Case 1:20-cv-03090-LMM Document 52 Filed 05/07/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LORENZO BYRD, on behalf of
TOMMY L. BYRD, an incompetent
adult,

       Plaintiff,
                                               NO. 1:20-CV-03090-LMM
vs.

UNITED STATES OF AMERICA,

       Defendant.

                                     ORDER

      Having read and considered Defendant’s Unopposed Motion for Extension of

Time to Depose Experts, it is hereby ORDERED that the parties shall be granted an

extension of the discovery period for the purpose of deposing each party’s disclosed

experts through and including July 16, 2021, and for the tentative deposition of Mr.

Tommy L. Byrd. The parties must submit any dispositive motions no later than Au-

gust 31, 2021.

   So ordered this ______
                    7th day of _______________,
                                   May          2021.




                                            HON. JUDGE LEIGH MARTIN MAY
